DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/JP2018/037716, which claims foreign priority to 2017-241434, filed 12/18/2017.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/10/2020 and 2/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: a persistent scatterer extraction unit configured to 
Claims 1, 3-4: a persistent scatterer grouping unit configured to 
Claim 1: a group selection unit configured to 

Claim 2: a displacement speed synthesis unit configured to
Claims 2, 5: a displacement speed calculation unit configured to
A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.
The following have been identified as the structure for the persistent scatterer extraction unit, persistent scatterer grouping unit, a group selection unit, displacement speed processing unit, displacement speed synthesis unit, displacement speed calculation unit:
¶[0018], ¶[0024-25], ¶[0051] of the published specification describes claimed functionalities associated with the claimed persistent scatterer extraction unit and fig. 1 illustrates  persistent scatterer extraction unit 101. ¶[0018], ¶[0020], ¶[0026], ¶[0034], ¶[0048-49]  of the published specification describes claimed functionalities associated with the claimed persistent scatterer grouping unit and figure 1, figure 4,  figure 6 illustrates  persistent scatterer grouping unit 102, 106, 107. ¶[0018], ¶[0028], ¶[0035-36], ¶[0044] of the published specification describes claimed functionalities associated with the claimed group selection unit and fig. 1 illustrates group selection unit 103. ¶[0018], ¶[0024], ¶[0029-31] of the published specification describes claimed functionalities associated with the claimed displacement speed processing unit, displacement speed synthesis unit, and fig. 1 illustrates displacement speed processing unit , displacement speed synthesis unit 104, displacement speed calculation unit 105.


Docket No. J-20-0062211000 executes processing in accordance with a program stored in a storage device 1001 to realize the functions in the above exemplary embodiments. That is to say, the functions of the persistent scatterer extraction unit 101, the persistent scatterer grouping units 102, 106, 107, 108, the group selection unit 103, the displacement speed calculation units 104, 109, and the 5displacement speed synthesis unit 105 in the signal processing devices shown in Figs. 1, 4, 6, 9, and 12 are realized. Therefore there is sufficient structure for the persistent scatterer extraction unit, persistent scatterer grouping unit, a group selection unit, displacement speed processing unit, displacement speed synthesis unit, displacement speed calculation unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 5 recites: “the displacement speed calculation unit calculates the displacement speeds of the persistent scatterers included in the selected persistent scatterer group, other than displacement speeds that exceed a predetermined threshold value compared to another displacement speed.”
The wording of the claim limitation is logically inconsistent as written. First, there is a conditional statement in that it calculates speeds except for speeds that exceed the threshold, which is logically unclear to the examiner.  It is not clear, how could one know 
Claim 14 has the same limitation as claim 5, and is rendered unclear and rejected for the same reason as shown above for claim 5.
Claim 15 has the same limitation as claim 5, and is rendered unclear and rejected for the same reason as shown above for claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fornaro et al. (WO 2015/008310 A1), and further in view of Costantini et al. (US 2011/0163911 A1).
Regarding claim 1, Fornaro et al. (‘310) discloses “a synthetic aperture radar signal processing device (page 1 lines 4-5: a method for filtering interferometric data acquired by Synthetic Aperture Radar (SAR)…filtering data from Synthetic Apertrue Radar interferometry; page 6 lines 12-25: sensor (Ai,…AM); column 9 lines 12-24:  data storage means, connected with said at least one sensor, to store the data it has collected, and means for processing the data detected by said at least one sensor, connected with said data storage means), comprising: 
a scatterer extraction unit1 (column 9 lines 12-24: means for processing the data detected by said at least one sensor, connected with said data storage means) configured to extract, from time-series observation data related to an observation target observed from a plurality of observation directions by a radar, a plurality of scatterers in respective observation directions (page 5 lines 25-31: a method for processing data collected by Synthetic Aperture Radar - SAR that, operating with multi look data, allows to identify and to separate, in each pixel common to all images captured by SAR radar, dominant backscattering mechanisms, even possibly interfering in the observed scene, jointly exploiting the PCA technique and SAR Tomography; page 6 line 12 – page 7 line 10: acquiring a plurality of images N by means of at least one sensor (Ai , AM), which runs a plurality of orbits 0R, with n=1 , ... , N , in which the sensor (A-i , ... , AM) carries out a plurality of detections of at least one area tn, each detection during each orbit ON being carried out in time references tn, with n- , , . , , Ν , emitting a radiation having a predetermined wavelength λ , so as to obtain a multi pass data set comprising a set of /V images of said at least one area, each of said images being composed of a plurality of pixels P in which targets may be present… arranging said backscattering contributions in descending order according to said square of the norm /;, and selecting a number K of said significant backscattering contributions 
    PNG
    media_image1.png
    17
    13
    media_image1.png
    Greyscale
 , according to the higher norm with respect to at least one threshold, as a threshold set with respect to the norm A, of the main backscattering contribution γ);.
a scatterer grouping unit2 (column 9 lines 12-24: means for processing the data detected by said at least one sensor, connected with said data storage means) configured to group the plurality of scatterers in each of the observation directions (page 7 lines 19-28: (A.1 ) focusing in azimuth and range variables, said detected multi pass data set; (A.2) aligning at spatial level, with respect to said azimuth and range variables, A.sup.7 - 1 of said images with respect to said reference image; (A.3) determining, for each pixel P of each image, the geometrical distances of each of said at least one sensor (A^ , , . , AM) in each of said orbits by means of a reference altimeter digital map; and (A.4) subtracting, for each pixel P of each image of said set of images, the phase corresponding to the calculated distances of said sensor (A , , . . .AM) in each of said orbits ON…further according to the invention, said method could further comprise the following step: (F) ordering said possible targets that  interfere in the pixel P according to the elevation (s)); 
a group selection unit3 (column 9 lines 12-24: means for processing the data detected by said at least one sensor, connected with said data storage means) configured to select, in each of the observation directions, a scatterer group that includes the scatterers included in an analysis target from among groups generated by grouping (page 6 lines 1-7: using principal components analysis technique (Principal Component Analysis - PCA) in combination with tomography, that of identifying, distinguishing, separating multiple scattering mechanisms, interfering in the same pixel, thus allowing the selection of interfering according to power or altitude ordering criteria, and, thereby, an efficient and effective method to solve the problem of undesired layover, especially prevalent in urban scenarios; page 8 lines 27-33: (G) generating, for each pixel P , an appropriate combination of N images, obtained by selecting one of the components obtained by said steps (A) to (E)4, and applying at least one multi pass data differential interferometric processing technique, so as to separate the signal associated with the surface deformations from the signals associated with the atmospheric delays),”
Fornaro et al. (‘310) discloses that scatterers are grouped accordingly power or altitude criteria (page 6 lines 1-7). Fornaro et al. (‘310) does not explicitly disclose scatterers is “persistent scatterer”, “a displacement speed processing unit configured to synthesize displacement speeds of the selected persistent scatterer groups.”
Costantini et al. (‘911) relates to a new method for identification and analysis of persistent scatterers (PS) in series of digital Synthetic Aperture Radar (SAR) images. Costantini et al. (‘911)  teaches that scatterer is “persistent scatterer (paragraph 27: identifying persistent scatterers in Synthetic Aperture Radar images of an area; paragraph 28: analyzing properties of pairs of pixels in the digital generalized differential interferogram to identify individual pixels imaging persistent scatterers),” “a displacement speed processing unit (paragraph 34: an electronic processor, and comprising software code portions for implementing, when the software program product is run on the electronic processor, the persistent scatterer identification) configured to synthesize displacement speeds of the selected persistent scatterer groups (claim 17: determining elevation-related values on the basis of the elevation-related differential values 
    PNG
    media_image2.png
    23
    38
    media_image2.png
    Greyscale
 based on which have been determined the temporal-coherence-related values 
    PNG
    media_image3.png
    21
    30
    media_image3.png
    Greyscale
 for pairs of said identified individual pixels5…determining constant-velocity-related values on the basis of the velocity-related differential values 
    PNG
    media_image4.png
    23
    38
    media_image4.png
    Greyscale
 based on which have been determined the temporal-coherence-related values 
    PNG
    media_image5.png
    21
    28
    media_image5.png
    Greyscale
 for the pairs of said identified individual pixels, each constant-velocity-related value being associated with a respective identified individual pixel and being indicative of a displacement constant velocity of a persistent scatterer on the Earth's surface which persistent scatterer is imaged by the respective identified individual pixel; paragraph 77: the PS displacement evolution is obtained by adding the constant velocity and the non-linear-with-time components of the displacements).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the synthetic aperture radar signal processing device of Fornaro et al. (‘310) with the teaching of Costantini et al. (‘911) for enhanced identification and characteristics of scatterers in processing synthetic aperture radar images (Costantini et al. (‘911) – paragraphs 27-28). In addition, both of the prior art references, (Fornaro et al. (‘310) and Costantini et al. (‘911)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, SAR interferometry, and processing multi-look angle data or interferograms6.  
Regarding claim 2, which is dependent on independent claim 1, Fornaro et al. (‘310)/Costantini et al. (‘911) discloses the synthetic aperture radar signal processing device of claim 1. Fornaro et al. (‘310) does not explicitly disclose “the displacement speed processing unit includes a displacement speed calculation unit configured to calculate a displacement speed of the persistent scatterer group selected in each of the 
Costantini et al. (‘911) relates generally to a method and apparatus for stacking multi-temporal multiple aperture SAR interferometry (MAI) interferogram. Costantini et al. (‘911) teaches “the displacement speed processing unit includes a displacement speed calculation unit configured to calculate a displacement speed of the persistent scatterer group selected in each of the observation directions, and a displacement speed synthesis unit configured to synthesize the displacement speeds corresponding to respective observation directions (claim 17: determining elevation-related values on the basis of the elevation-related differential values 
    PNG
    media_image2.png
    23
    38
    media_image2.png
    Greyscale
 based on which have been determined the temporal-coherence-related values 
    PNG
    media_image3.png
    21
    30
    media_image3.png
    Greyscale
 for pairs of said identified individual pixels, each elevation-related value being associated with a respective identified individual pixel and being indicative of an elevation of a persistent scatterer on the Earth's surface which persistent scatterer is imaged by the respective identified individual pixel…determining constant-velocity-related values on the basis of the velocity-related differential values 
    PNG
    media_image4.png
    23
    38
    media_image4.png
    Greyscale
 based on which have been determined the temporal-coherence-related values 
    PNG
    media_image5.png
    21
    28
    media_image5.png
    Greyscale
 for the pairs of said identified individual pixels, each constant-velocity-related value being associated with a respective identified individual pixel and being indicative of a displacement constant velocity of a persistent scatterer on the Earth's surface which persistent scatterer is imaged by the respective identified individual pixel; paragraph 37: for identifying and analyzing persistent scatterers, exploits only relative properties of pairs of points and a quite general model of the SAR signal, allowing to better identify all persistent scatterers (PS) (also in areas where they are not very dense or characterized by movements non-linear with the time), and to retrieve their movements and precise elevations (and consequently also a better localization); paragraph 28: analyzing properties of pairs of pixels in the digital generalized differential interferograms to identify individual pixels imaging persistent scatterers; paragraph 77: the PS displacement evolution is obtained by adding the constant velocity and the non-linear-with-time components of the displacements)”.  
Examiner’s Note: Costantini et al. (‘911) describes in paragraph 34: implemented by means of a software program product, loadable in a memory of an electronic processor, and comprising software code portions for implementing, when the software program product is run on the electronic processor, the persistent scatterer identification method described hereinafter. Claim recites that the displacement speed processing unit includes a displacement speed calculation unit and a displacement speed synthesis unit. As shown in claim 1, Fornaro et al. (‘310) already discloses the displacement speed processing unit. Costantini et al. (‘911) describes in paragraph 34: implemented by means of a software program product, loadable in a memory of an electronic processor, and comprising software code portions for implementing, when the software program product is run on the electronic processor, the persistent scatterer identification method described hereinafter. Therefore, the examiner interprets the processor of Costantini et al. (‘911) as claimed displacement speed calculation unit and a displacement speed synthesis unit.
7.  
Regarding independent Claim 6, which is a corresponding method claim of independent apparatus claim 1, Fornaro et al. (‘310)/Costantini et al. (‘911)  discloses all the claimed invention as shown above for claim 1. 
Regarding Claim 7, which depends on independent claim 6, and which is a corresponding method claim of apparatus claim 2, Fornaro et al. (‘310)/Costantini et al. (‘911)  discloses all the claimed invention as shown above for claim 2. 
Regarding independent claim 10, which is a corresponding product claim of independent device claim 1, Fornaro et al. (‘310)/Costantini et al. (‘911)  discloses all the claimed invention as shown above for claim 1. Fornaro et al. (‘310) does not explicitly disclose “a non-transitory computer readable information recording medium storing a synthetic aperture radar signal processing program, when executed by a processor.”
Costantini et al. (‘911) relates generally to a method and apparatus for stacking multi-temporal multiple aperture SAR interferometry (MAI) interferogram. Costantini et (paragraph 34: implemented by means of a software program product, loadable in a memory of an electronic processor, and comprising software code portions for implementing, when the software program product is run on the electronic processor, the persistent scatterer identification method described hereinafter).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the synthetic aperture radar signal processing device of Fornaro et al. (‘310) with the teaching of Costantini et al. (‘911) for enhanced identification and characteristics of scatterers in processing synthetic aperture radar images (Costantini et al. (‘911) – paragraphs 27-28). In addition, both of the prior art references, (Fornaro et al. (‘310) and Costantini et al. (‘911)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, SAR interferometry, and processing multi-look angle data or interferograms8.  

Claims 3-4, 8-9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fornaro et al. (WO 2015/008310 A1)/Costantini et al. (US 2011/0163911 A1), and further in view of Prakovsky et al. (US 6,512,966 B1).
Regarding Claim 3, which is dependent on independent claim 1, Fornaro et al. (‘310)/Costantini et al. (‘911) discloses the synthetic aperture radar signal processing device of claim 1. Fornaro et al. (‘310)/Costantini et al. (‘911) does not explicitly disclose 
Prakovsky et al. (‘966) relates to the field of monitoring equipment and to a system for measuring the characteristics of scatterers. Prakovsky et al. (‘966) teaches “the persistent scatterer grouping unit performs the grouping such that the groups have a size within a predetermined range with respect to a standard size (column 3 line 43- column 4 line 3: measuring characteristics of scatterers using spaced receiver remote sensors produces a predetermined set of scatterer characteristics… determining various characteristics of scatterers, including but not limited to: the mean speed components, turbulence intensity, size, shape, material, and the like; column 5 lines 24-65: Figure 2: detect the component of the transmitted signal reflected from scatterers S in a predetermined region of space V)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the synthetic aperture radar signal processing device of Fornaro et al. (‘310)/Costantini et al. (‘911) with the teaching of Prakovsky et al. (‘966) for measuring characteristics of scatterers more efficiently (Prakovsky et al. (‘966) – column 2 line 66- column 3 line 24). In addition, all of the prior art references, (Fornaro et al. (‘310), Costantini et al. (‘911) and Prakovsky et al. (‘966)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, measuring characteristics of scatterers at different directions using radar signal processing 9.  
Regarding Claim 4, which is dependent on independent claim 1, Fornaro et al. (‘310)/Costantini et al. (‘911) discloses the synthetic aperture radar signal processing device of claim 1. Fornaro et al. (‘310)/Costantini et al. (‘911) does not explicitly disclose “the persistent scatterer grouping unit performs the grouping on the basis of a feature that represents a shape of a structure in an observation region.”
Prakovsky et al. (‘966) relates to the field of monitoring equipment and to a system for measuring the characteristics of scatterers. Prakovsky et al. (‘966) teaches “the persistent scatterer grouping unit performs the grouping on the basis of a feature that represents a shape of a structure in an observation region (column 3 line 43 –column 4 line 3:  the system for measuring characteristics of scatterers using spaced receiver remote sensors produces a predetermined set of scatterer characteristics, where the number and location of receivers in this system depends on the characteristics of the scatterers to be determined, although at least two receivers must be deployed, the return signals from the receivers must be collected with small enough sampling time interval and the signals from all receivers must be correlated…the system is capable of determining various characteristics of scatterers, including but not limited to: the mean speed components, turbulence intensity, size, shape, material, and the like).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the synthetic aperture radar signal processing device of Fornaro et al. (‘310)/Costantini et al. (‘911) with the teaching of Prakovsky et al. (‘966) for measuring characteristics of scatterers more efficiently 10.  
Regarding claim 8, which is dependent on independent claim 6, and which is a corresponding method claim of device claim 3, Fornaro et al. (‘310)/Costantini et al. (‘911)/Prakovsky et al. (‘966) discloses all the claimed invention as shown above for claim 3.
Regarding claim 9, which is dependent on independent claim 6, and which is a corresponding method claim of device claim 4, Fornaro et al. (‘310)/Costantini et al. (‘911)/Prakovsky et al. (‘966) discloses all the claimed invention as shown above for claim 4.
Regarding claim 11, which is dependent on claim 2, Fornaro et al. (‘310)/Costantini et al. (‘911) discloses the synthetic aperture radar signal processing device of claim 2. Claim 11 has the same limitations as device claim 3, Fornaro et al. (‘310)/Costantini et al. (‘911)/Prakovsky et al. (‘966) discloses all the claimed invention as shown above for claim 3.
Regarding claim 12, which is dependent on claim 2, Fornaro et al. (‘310)/Costantini et al. (‘911) discloses the synthetic aperture radar signal processing device of claim 2. Claim 12 has the same limitation as device claim 4, Fornaro et al. 
Regarding Claim 13, which is dependent on claim 3, Fornaro et al. (‘310)/Costantini et al. (‘911)/Prakovsky et al. (‘966) discloses the synthetic aperture radar signal processing device of claim 3. Fornaro et al. (‘310)/Costantini et al. (‘911) does not explicitly disclose “the persistent scatterer grouping unit performs the grouping on the basis of a feature that represents a shape of a structure in an observation region.”
Prakovsky et al. (‘966) relates to the field of monitoring equipment and to a system for measuring the characteristics of scatterers. Prakovsky et al. (‘966) teaches “the persistent scatterer grouping unit performs the grouping on the basis of a feature that represents a shape of a structure in an observation region (column 3 line 43 –column 4 line 3:  the system for measuring characteristics of scatterers using spaced receiver remote sensors produces a predetermined set of scatterer characteristics, where the number and location of receivers in this system depends on the characteristics of the scatterers to be determined, although at least two receivers must be deployed, the return signals from the receivers must be collected with small enough sampling time interval and the signals from all receivers must be correlated…the system is capable of determining various characteristics of scatterers, including but not limited to: the mean speed components, turbulence intensity, size, shape, material, and the like).
11.  
Regarding claim 16, which is dependent on claim 7, Fornaro et al. (‘310)/Costantini et al. (‘911)/Prakovsky et al. (‘966) discloses the method of claim 7. Claim 16 is a corresponding method claim of device claim 11, and has the same limitations as device claim 3, Fornaro et al. (‘310)/Costantini et al. (‘911)/Prakovsky et al. (‘966) discloses all the claimed invention as shown above for claim 3.
Regarding claim 17, which is dependent on claim 7, Fornaro et al. (‘310)/Costantini et al. (‘911) discloses the method of claim 7. Claim 17 has the same limitation as device claim 4, Fornaro et al. (‘310)/Costantini et al. (‘911)/Prakovsky et al. (‘966) discloses all the claimed invention as shown above for claim 4.
Regarding claim 18, which is dependent on claim 8, and which is a corresponding method claim of device claim 13, Fornaro et al. (‘310)/Costantini et al. (‘911)/Prakovsky et al. (‘966) discloses all the claimed invention as shown avove for claim 13.
Allowable Subject Matter
Claims 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the corresponding 112(b) rejections are overcome.
Allowable subject matter:  “the displacement speed calculation unit calculates the displacement speeds of the persistent scatterers included in the selected persistent scatterer group, other than displacement speeds that exceed a predetermined threshold value compared to another displacement speed”.
None of the prior art reference alone or in combination discloses the claimed subject matter. The closest prior art is found to be:
	Boles (US 4,723,124) describes that at the completion of each aperture, quantized frequency and range , as well as interferometrically determined elevation and azimuth angles generated in Range/Elevation Map Generator 25 and Range/Azimuth Map Generator 26 are stored in Coordinate Computer 27. The rotational velocities so obtained are stored in Coordinate Computer 27, as are aperture weighting, range, and frequency, azimuth, and elevation angles for all scatterers above a prescribed signal threshold (column 9 line 59 - column 10 line 47). 
Massonnet (US 6,264,143 B1) describes that the various echoes can thus be extracted from the telemetry by distance compression followed by spectral analysis in azimuth, in which the echoes appear as peaks that are very close to zero frequency…analyzing the exact frequencies of these peaks gives the speeds at which the micro-satellites are approaching the emitter…observing these speeds for one 
The cited references above calculates displacement velocities of scatterers, stores displacement velocities for specific weighting, range, frequency, azimuth, and elevation angles for all scatterers above a prescribed signal threshold. However, none of the references satisfies conditional statement in that the claimed subject matter calculates speeds except for speeds that exceed the threshold.  None of the references have the displacement speed compared to a threshold to determine if it exceeds the threshold.  Neither does the references compare with another displacement speed.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 2016/0033639 A1) relates to a method and apparatus for stacking multi-temporal multiple aperture SAR interferometry (MAI) interferogram. Jung et al. (US 2016/0033639 A1) describes that Figures. 5A through 5D are diagrams showing the results of verification of the degree of velocity and precision of ground surface displacement in an along-track direction measured using a method of stacking multi-temporal MAI interferograms (paragraph 27); FIGS. 6A through 6D are diagrams showing the results of verification of the degree of velocity and precision of ground surface displacement in an along-track direction measured using a method of stacking multi-temporal MAI interferograms (paragraph 28); In Equation 2, VMAI is average ground surface displacement velocity in the along-track direction of a satellite over a 
    PNG
    media_image6.png
    36
    92
    media_image6.png
    Greyscale
, i.e., an equation used to convert an MAI interferometric phase into ground surface displacement in the along-track direction. In this equation, l is the effective antenna aperture of an imaging radar sensor, and n is a normalized squint adjustment parameter… furthermore, 
    PNG
    media_image7.png
    23
    46
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    22
    48
    media_image8.png
    Greyscale
 are the forward-looking-residual phase value and backward-looking-residual phase value of each interferometric pair used for stacking, respectively, and 
    PNG
    media_image9.png
    25
    26
    media_image9.png
    Greyscale
 is an observation period for each interferometric pair (paragraph 73); a non-transitory computer-readable medium containing program instructions that, when executed by a processor (claim 7).
Chambers et al. (US 2013/0082858 A1) relates to the detection system generating and processing a real aperture radar tomography image for each sampling location.  Chambers et al. (‘858) describes that the classification system receives notifications of detected objects from the detection system along with the return signal frame for the down-track location at which the object was detected…the classification system generates SVD-frequency feature vectors from signal frames in which an object was detected, and uses these vectors as the basis for representing and classifying the detected objects…the classification system may populate the feature vector with a subset containing only the singular values of largest magnitude or the first few singular values within each spectral sub-band...since the singular values form an orthogonal decomposition of the data that is based on the scattering physics, the decomposition tends to partition the data into spatial groups associated with different objects in a field 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner interprets claimed “a scatterer extraction unit” as part of “signal processing means” of Fornaro et al. (‘310). ¶ [0101] of the published specification describes that Fig. 14 is a block diagram showing an example of the computer having a CPU. The computer is mounted on the synthetic aperture radar signal processing device. The CPU Docket No. J-20-0062211000 executes processing in accordance with a program stored in a storage device 1001 to realize the functions in the above exemplary embodiments. That is to say, the functions of the persistent scatterer extraction unit 101, the persistent scatterer grouping units 102, 106, 107, 108, the group selection unit 103, the displacement speed calculation units 104, 109, and the 5displacement speed synthesis unit 105 in the signal processing devices shown in Figs. 1, 4, 6, 9, and 12 are realized.
        2 The Examiner interprets claimed “a scatterer grouping unit” as part of “signal processing means” of Fornaro et al. (‘310).¶[0101] of the published specification describes that Fig. 14 is a block diagram showing an example of the computer having a CPU. The computer is mounted on the synthetic aperture radar signal processing device. The CPU Docket No. J-20-0062211000 executes processing in accordance with a program stored in a storage device 1001 to realize the functions in the above exemplary embodiments. That is to say, the functions of the persistent scatterer extraction unit 101, the persistent scatterer grouping units 102, 106, 107, 108, the group selection unit 103, the displacement speed calculation units 104, 109, and the 5displacement speed synthesis unit 105 in the signal processing devices shown in Figs. 1, 4, 6, 9, and 12 are realized.
        
        3 The Examiner interprets claimed “a group selection unit” as part of “signal processing means” of Fornaro et al. (‘310). ¶ [0101] of the published specification describes that Fig. 14 is a block diagram showing an example of the computer having a CPU. The computer is mounted on the synthetic aperture radar signal processing device. The CPU Docket No. J-20-0062211000 executes processing in accordance with a program stored in a storage device 1001 to realize the functions in the above exemplary embodiments. That is to say, the functions of the persistent scatterer extraction unit 101, the persistent scatterer grouping units 102, 106, 107, 108, the group selection unit 103, the displacement speed calculation units 104, 109, and the 5displacement speed synthesis unit 105 in the signal processing devices shown in Figs. 1, 4, 6, 9, and 12 are realized.
        
        4 The examiner interprets “identifying, distinguishing, separating multiple scattering mechanisms, interfering in the same pixel, thus allowing the selection of interfering according to power or altitude ordering criteria” as claimed “groups generated by grouping.”
        5 The examiner interprets “temporal-coherence-related values 
    PNG
    media_image3.png
    21
    30
    media_image3.png
    Greyscale
 for pairs of said identified individual pixels” as claimed scatterer groups.
        6 This relation between both of the references highly suggests an expectation of success. 
        
        7 This relation between both of the references highly suggests an expectation of success. 
        
        8 This relation between both of the references highly suggests an expectation of success. 
        
        9 This relation between both of the references highly suggests an expectation of success. 
        
        10 This relation between both of the references highly suggests an expectation of success. 
        
        11 This relation between both of the references highly suggests an expectation of success.